EXHIBIT 10.4
HORIZON BANCORP
2003 OMNIBUS EQUITY INCENTIVE PLAN
SECTION 1
PURPOSE AND DURATION
1.1. Establishment of the Plan. Horizon Bancorp, an Indiana corporation, hereby
establishes an equity-based incentive compensation plan to be known as the
Horizon Bancorp 2003 Omnibus Equity Incentive Plan, set forth in this document.
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Performance Units and
Performance Shares. This Plan and the grant of Awards hereunder are expressly
conditioned upon the Plan’s approval by the shareholders of the Company. The
Plan is adopted effective as of February 1, 2003; however, no Options may be
exercised and no other Award may be exercised or otherwise paid until the Plan
has been approved by a majority of the Shares of the Company represented at the
shareholder’s meeting at which approval of the Plan is considered, as specified
in Section 10.2.
1.2. Purposes of the Plan. The purposes of this Plan are to further the growth
and financial success of the Company and its Affiliates by aligning the
interests of the Participants, through the ownership of Shares and through other
incentives, with the interests of the Company’s shareholders; to provide
Participants with an incentive for excellence in individual performance; and to
promote teamwork among Participants. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants who make significant contributions to the Company’s
success and to allow Participants to share in the success of the Company.
SECTION 2
DEFINITIONS
For purposes of this Plan, the following words and phrases will have the
following meanings unless a different meaning is plainly required by the
context:
2.1. “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder includes such
section or regulation, any valid regulation promulgated under such section and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.2. “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships, limited liability companies, joint ventures and
Subsidiaries) controlling, controlled by or under common control with the
Company.
2.3. “Affiliated SAR” means a SAR that is granted in connection with a related
Option, and that automatically will be deemed to be exercised at the same time
that the related Option is exercised.
2.4. “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units or Performance Shares.
2.5. “Award Agreement” means the written agreement which sets forth the terms
and provisions applicable to each Award granted under this Plan.

112



--------------------------------------------------------------------------------



 



2.6. “Beneficiary” means the person or persons designated by a Participant to
receive the benefits under this Plan, if any, which become payable as a result
of the Participant’s death.
2.7. “Board” or “Board of Directors” means the Board of Directors of the Company
serving at the time that this Plan is approved by the shareholders of the
Company or thereafter.
2.8. “Cashless Exercise” means, if there is a public market for the Shares, the
payment of the Exercise Price of Options (a) through a “same day sale”
commitment from the Participant and an NASD Dealer whereby the Participant
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased in order to pay the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such stock to forward the Exercise Price
directly to the Company, or (b) through a “margin” commitment from the
Participant and an NASD Dealer whereby the Participant irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the NASD Dealer in
a margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the Exercise Price directly to the Company.
2.9. “Cause” means, for purposes of determining whether and when a Participant
has incurred a Termination of Service for Cause, any act or failure to act which
permits the Company to terminate the written agreement or arrangement between
the Participant and the Company or an Affiliate for “cause” as defined in such
agreement or arrangement. In the event there is no such agreement or arrangement
or the agreement or arrangement does not define the term “cause,” then “Cause”
for purposes of this Plan will mean (i) the willful and continued failure of a
Participant to perform his required duties as an Employee or Non-employee
Director of the Company or any Subsidiary; (ii) any action by a Participant
which involves willful misfeasance or gross negligence; (iii) the requirement of
or direction by a federal or state regulatory agency which has jurisdiction over
the Company or any Subsidiary to terminate the employment of a Participant; (iv)
the conviction of a Participant of the commission of any criminal offense which
involves dishonesty or breach of trust; or (v) any intentional breach by a
Participant of a material term, condition or covenant of any agreement between
the Participant and the Company or any Subsidiary.
2.10. “Change in Control” will have the meaning assigned to such term in
Section 12.2.
2.11. “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future law, legislation or regulation amending,
supplementing or superseding such section or regulation.
2.12. “Committee” means the Compensation Committee of the Board, or such other
committee appointed by the Board pursuant to Section 3.1 to administer this
Plan, serving on the date that this Plan is approved by the shareholders of the
Company or thereafter.
2.13. “Company” means Horizon Bancorp, an Indiana corporation and any successor
thereto. With respect to the definition of Performance Goals, the Committee, in
its sole discretion, may determine whether “Company” means Horizon Bancorp and
its Subsidiaries on a consolidated basis.
2.14. “Covered Employee” means an Employee who is a covered employee as defined
in Code Section 162(m) (3).
2.15. “Director” means any individual who is a member of the Board of Directors
of the Company.

113



--------------------------------------------------------------------------------



 



2.16. “Disability” means a disability as determined for purposes of the Federal
Social Security Act which qualifies the Participant for permanent disability
insurance payments in accordance with such Act. Disability for purposes of the
Plan will not include any disability which is incurred while the Participant is
on leave of absence because of military or similar service and for which a
governmental pension is payable.
2.17. “Effective Date” means February 1, 2003.
2.18. “Employee” means all employees of the Company or an Affiliate, whether
such employees are employed on the date that this Plan is adopted by the Board
or become employed subsequent to such approval.
2.19. “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
2.20. “Fair Market Value” means the per share closing price for the Shares, as
reported by the NASDAQ Stock Market or by such other exchange or market on which
the Shares are then listed or regularly traded, determined as of the day on
which the applicable Award is granted to a Participant.
2.21. “Fiscal Year” means the annual accounting period of the Company.
2.22. “Freestanding SAR” means a SAR that is granted independently of any
Option.
2.23. “Grant Date” means, with respect to any Award granted under this Plan, the
date on which the Award was granted by the Committee, regardless if the Award
Agreement to which the Award relates is executed subsequent to such date.
2.24. “Incentive Stock Option” means an Option granted under this Plan to
purchase Shares which is designated as an Incentive Stock Option and is intended
to meet the requirements of Code Section 422.
2.25. “NASD Dealer” means a broker-dealer who is a member of the National
Association of Securities Dealers, Inc.
2.26. “Non-employee Director” means any individual who is a member of the Board
of Directors and who is not an employee of the Company.
2.27. “Nonqualified Stock Option” means an Option granted under this Plan to
purchase Shares which is not an Incentive Stock Option.
2.28. “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.29. “Option Period” means the period during which an Option will be
exercisable in accordance with the applicable Award Agreement and Section 6.
2.30. “Participant” means an Employee or Non-employee Director to whom an Award
has been granted.

114



--------------------------------------------------------------------------------



 



2.31. “Performance Goals” means, except as otherwise provided in Sections 8.4.2
and 9.3.2, the goals determined by the Committee in its sole discretion to be
applicable to a Participant with respect to an Award. As determined by the
Committee in its sole discretion, the Performance Goals applicable to each Award
granted under the Plan to a Participant who is not a Covered Employee, will
provide for a targeted level or levels of financial achievement with respect to
one or more of the following business criteria: (a) return on assets;
(b) earnings before interest, taxes, depreciation and amortization (EBITDA);
(c) net income; (d) total shareholder return; (e) return on equity;
(f) Affiliate or division operating income; (g) pre- or after-tax income;
(h) cash flow; (i) cash flow per share; (j) earnings per share (basic or
diluted); (k) return on invested capital; (l) economic value added (or an
equivalent metric); (m) share price performance; (n) improvement in or
attainment of expense levels; and (o) improvement in or attainment of working
capital levels. The Performance Goals may differ from Participant to Participant
and from Award to Award. In the case of a Participant who is a Covered Employee,
as described in the preceding sentence, the Performance Goal will be based on
(i) return on equity; (ii) net income; (iii) return on assets or (iv) a
combination of two or more of these measures.
2.32. “Performance Period” means the period of time during which Performance
Goals must be achieved with respect to an Award, as determined by the Committee
in its sole discretion.
2.33. “Performance Share” means an Award granted to a Participant pursuant to
Section 9.
2.34. “Performance Unit” means an Award granted to a Participant pursuant to
Section 9.
2.35. “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is subject to restrictions and, therefore, the Shares
are subject to a substantial risk of forfeiture. As provided in Section 8, such
restrictions may be based on the passage of time, the achievement of specific
target levels of performance (in the case of “performance-based compensation”
under Section 162(m) of the Code), or the occurrence of such other events as may
be determined by the Committee in its sole discretion.
2.36. “Plan” means the Horizon Bancorp 2003 Omnibus Equity Incentive Plan, as
set forth in this instrument and as hereafter amended from time to time.
2.37. “Restricted Stock” means an Award granted to a Participant pursuant to
Section 8.
2.38. “Retirement” means, in the case of an Employee, the termination of
employment by a Participant on or after attaining age 65 for reasons other than
Cause, death or Disability.
2.39. “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future rule or regulation amending, supplementing or superseding such rule.
2.40. “Section 16 Person” means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions which involve equity
securities of the Company.

115



--------------------------------------------------------------------------------



 



2.41. “Shares” means the whole shares of issued and outstanding regular voting
common stock, no par value, of the Company, whether presently or hereafter
issued and outstanding, and any other stock or securities resulting from
adjustment thereof as provided in Section 4.6, or the stock of any successor to
the Company which is so designated for the purposes of the Plan.
2.42. “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
tandem with a related Option, that is designated as a “SAR” pursuant to
Section 7.
2.43. “Subsidiary” means a corporation, partnership or limited liability
company, a majority of the outstanding voting stock, general partnership
interests or membership interests, as the case may be, of which is owned or
controlled, directly or indirectly, by the Company or by one or more other
Subsidiaries of the Company. For the purposes of this definition, “voting stock”
means stock having voting power for the election of directors, or trustees, as
the case may be, whether at all times or only so long as no senior class of
stock has such voting power by reason of any contingency. A Subsidiary includes
any Subsidiary of the Company as of the Effective Date and each corporation that
becomes a Subsidiary of the Company after the Effective Date.
2.44. “Tandem SAR” means a SAR that is granted in tandem with a related Option,
the exercise of which will require forfeiture of the right to exercise such
Option and to purchase an equal number of Shares under the related Option; and,
when a Share is purchased pursuant to the exercise of such Option, the SAR will
be forfeited to the same extent.
2.45. “Termination of Service” in the case of an Employee, means the occurrence
of any act or event or any failure to act, whether pursuant to an employment
agreement or otherwise, that actually or effectively causes or results in a
Participant ceasing, for whatever reason, to be an Employee of the Company or an
Affiliate, including, but not limited to, death, Disability, Retirement,
termination by the Company or an Affiliate of the Participant’s employment with
the Company or an Affiliate (whether with or without Cause) and voluntary
resignation or termination by the Participant of his or her employment with the
Company or an Affiliate. A Termination of Service will also occur with respect
to an Employee who is employed by an Affiliate if the Affiliate ceases to be an
Affiliate of the Company and the Participant does not immediately thereafter
become an Employee of the Company or another Affiliate. For purposes of this
Plan, transfers or changes of employment of a Participant between the Company
and an Affiliate (or between Affiliates) will not be deemed a Termination of
Service. “Termination of Service” in the case of a Non-employee Director means
the failure to be reelected to the Board of Directors or resignation or removal
from the Board.
SECTION 3
ADMINISTRATION
3.1. The Committee. This Plan will be administered by the Committee. The
decision or action of a majority of the actual number of members of the
Committee will constitute the decision or action of the Committee. The Committee
will consist of not less than three Directors. The members of the Committee will
be appointed from time to time by, and will serve at the pleasure of, the Board
of Directors. It is intended that the Committee be comprised solely of Directors
who both are (a) “Non-employee Directors” under Rule 16b-3, and (b) “outside
directors” as described in Treasury Regulation Section 1.162-27(e)(3). Failure
of the Committee to be so comprised will not result in the cancellation,
termination, expiration or lapse of any Award.

116



--------------------------------------------------------------------------------



 



3.2. Authority of the Committee. Except as limited by law or by the Articles of
Incorporation or By-Laws of the Company, and subject to the provisions of this
Plan, the Committee will have full power and discretion to: (a) select Employees
and Non-employee Directors who will participate in the Plan; (b) determine the
sizes and types of Awards; (c) determine the terms and conditions of Awards in a
manner consistent with this Plan; (d) construe and interpret this Plan, all
Award Agreements and any other agreements or instruments entered into under this
Plan; (e) establish, amend or waive rules and regulations for the Plan’s
administration; and (f) amend the terms and conditions of any outstanding Award
and applicable Award Agreement to the extent such terms and conditions are
within the discretion of the Committee as provided in this Plan. Further, the
Committee will make all other determinations which may be necessary or advisable
for the administration of this Plan. Each Award will be evidenced by a written
Award Agreement between the Company and the Participant and will contain terms
and conditions established by the Committee consistent with the provisions of
this Plan. Any notice or document required to be given to or filed with the
Committee will be properly given or filed if hand delivered (and a delivery
receipt is received) or mailed by certified mail, return receipt requested,
postage paid, to the Committee at 515 Franklin Square, Michigan City, Indiana
46360.
3.3. Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under this Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to grants to Section 16 Persons, or (b) in any way
which would jeopardize this Plan’s qualification under Code Section 162(m) or
Rule 16b-3.
3.4. Decisions Binding. All determinations and decisions made by the Committee,
the Board and any delegate of the Committee pursuant to Section 3.3 will be
final, conclusive and binding on all persons, including the Company and
Participants. No such determinations will be subject to de novo review if
challenged in court.

117



--------------------------------------------------------------------------------



 



SECTION 4
SHARES SUBJECT TO THIS PLAN
4.1. Number of Shares.
4.1.1. Maximum Number. Subject to adjustment as provided in Section 4.6, the
maximum number of Shares cumulatively available for issuance under this Plan
pursuant to the: (a) exercise of Options; (b) grant of Affiliated, Freestanding
and Tandem SARs; (c) grant of Shares of Restricted Stock; and (d) payment of
Performance Units and Performance Shares, will not exceed One Hundred Thousand
(100,000) Shares, plus (i) any Shares which are the subject of options but are
not issued under the 1997 Key Employees’ Stock Option and Stock Appreciation
Rights Plan of the Company, that are not thereafter issued and would otherwise
have been available under that plan; (ii) shares under that plan that are
forfeited, cancelled or expire unexercised; (iii) Shares tendered (actually or
by attestation) to the Company in connection with the exercise of Options;
(iv) Shares purchased by the Company in the open market or otherwise using the
cash proceeds upon the exercise of Options; (v) Shares settled hereunder in
cash; (vi) Shares withheld pursuant to Section 11; and (vii) the number of
Shares equal to the value, as determined by the Committee in its sole
discretion, of the income tax deductions recognized by the Company in connection
with the exercise of Non-Qualified Stock Options and disqualifying dispositions
of Shares acquired on the exercise of Incentive Stock Options, determined as of
the date on which the Company’s federal income tax return is filed less the
total number of Shares previously issued under this Plan, and less the total
number of Shares then subject to outstanding Options or other Awards.
4.1.2. Limits Based on Award Type. In calculating the number of Shares available
for issuance under this Plan, (a) no more than One Hundred Thousand (100,000)
Shares will be cumulatively available for the grant of Incentive Stock Options
under this Plan, (b) no more than Fifty Thousand (50,000) Shares will be
available for the grant of non-Option Awards, (c) during any Fiscal Year, no
Participant will be granted an Award for more than One Hundred Thousand
(100,000) Shares, and (d) no Participant will receive Performance Units under
Section 9 having an initial value greater than One Million Dollars ($1,000,000).
Shares issued under this Plan may be either authorized but unissued Shares,
treasury Shares or reacquired Shares (including Shares purchased in the open
market), or any combination thereof, as the Committee may from time to time
determine in its sole discretion.
4.1.3. Forfeited and Unpurchased Shares. Shares covered by an Award that are
forfeited or that remain unpurchased or undistributed upon termination or
expiration of the Award may be made the subject of further Awards to the same or
other Participants. If the exercise price of any Option is satisfied by
tendering Shares (by either actual delivery or attestation), only the number of
Shares actually issued, net of the Shares tendered, will be deemed issued for
purposes of determining the number of Shares available for grants under this
Plan. Additionally, if Shares are withheld pursuant to Section 11.2, only the
number of Shares actually issued, net of the Shares withheld, will be deemed
issued for purposes of determining the number of Shares available for grants
under this Plan.

118



--------------------------------------------------------------------------------



 



4.2. Release of Shares. Subject to the limitations set forth in this Plan, the
Committee will have full authority to determine the number of Shares available
for Awards and, in its sole discretion, may include (without limitation) as
available for distribution (a) any Shares that have ceased to be subject to an
Award; (b) any Shares subject to an Award that have been previously forfeited;
(c) any Shares under an Award that otherwise terminates without the issuance of
Shares being made to a Participant; (d) any Shares that are received by the
Company in connection with the exercise of an Award, including the satisfaction
of any tax liability or tax withholding obligation; or (e) any Shares
repurchased by the Company in the open market or otherwise, having an aggregate
repurchase price no greater than the amount of cash proceeds received by the
Company from the exercise of Options granted under this Plan. Any Shares that
are available immediately prior to the termination of the Plan, or any Shares
returned to the Company for any reason subsequent to the termination of the
Plan, may be transferred to a successor plan.
4.3. Restrictions on Shares. Shares issued upon exercise of an Award will be
subject to the terms and conditions specified herein and to such other terms,
conditions and restrictions as the Committee in its sole discretion may
determine and provide in the Award Agreement. The Company will not be required
to issue or deliver any certificates for Shares, cash or other property prior to
the (a) listing of such Shares on any stock exchange (or other public market) on
which the Shares may then be listed (or regularly traded), and (b) completion of
any registration or qualification of such shares under federal, state, local or
other law, or any ruling or regulation of any government body which the
Committee determines to be necessary or advisable. The Company may cause any
certificate for any Shares to be delivered hereunder to be properly marked with
a legend or other notation reflecting the limitations on transfer of such Shares
as provided in this Plan or as the Committee may otherwise require.
Participants, or any other persons entitled to benefits under this Plan, must
furnish to the Committee such documents, evidence, data or other information as
the Committee considers necessary or desirable for the purpose of administering
this Plan. The benefits under this Plan for each Participant, and each other
person who is entitled to benefits hereunder, are to be provided on the
condition that he furnish full, true and complete data, evidence or other
information, and that he promptly signs any document reasonably related to the
administration of this Plan requested by the Committee. No fractional Shares
will be issued under this Plan; rather, fractional shares will be aggregated and
then rounded to the next lower whole Share.
4.4. Shareholder Rights. Except with respect to Restricted Stock as provided in
Section 8 and dividend rights as provided in Section 4.5, no person will have
any rights of a shareholder (including, but not limited to, voting rights) as to
Shares subject to an Award until, after proper exercise or vesting of the Award
or other action as may be required by the Committee in its sole discretion, such
Shares have been recorded on the Company’s official shareholder records (or the
records of its transfer agents or registrars) as having been issued and
transferred to the Participant. Upon exercise of the Award or any portion
thereof, the Company will have a reasonable period in which to issue and
transfer the Shares to the Participant, and the Participant will not be treated
as a shareholder for any purpose whatsoever prior to such issuance and transfer.
No payment or adjustment will be made for rights for which the record date is
prior to the date such Shares are recorded as issued and transferred in the
Company’s official shareholder records (or the records of its transfer agents or
registrars), except as otherwise provided herein or in an Award Agreement.
4.5. Dividends and Dividend Equivalents. The Committee may provide that Awards
denominated in Shares earn dividends or dividend equivalents. Such dividend
equivalents may be paid currently in cash or Shares or may be credited to an
account established by the Committee in the Participant’s name. In addition,
dividends or dividend equivalents paid on outstanding Awards or issued Shares
may be credited to such account rather than paid currently. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
Shares or Share equivalents.

119



--------------------------------------------------------------------------------



 



4.6. Changes in Stock.
4.6.1. Substitution of Stock and Assumption of Plan. In the event of any change
in the Shares by virtue of any stock dividends, stock splits, recapitalizations
or reclassifications or any acquisition, merger, consolidation, share exchange,
tender offer or other combination involving the Company that does not constitute
a Change in Control but that results in the acquisition of a Subsidiary by the
Company, or in the event that other stock is substituted for the Shares as the
result of any merger, consolidation, share exchange or reorganization or any
similar transaction which constitutes a Change in Control of the Company, the
Committee will correspondingly adjust the (a) number, kind and class of Shares
which may be delivered under this Plan, (b) number, kind, class and price of
Shares subject to outstanding Awards (except for mergers or other combinations
in which the Company is the surviving entity), and (c) numerical limits of
Sections 4.1, 6.1, 7.1, 8.1 and 9.1, all in such manner as the Committee in its
sole discretion determines to be advisable or appropriate to prevent the
dilution or diminution of such Awards; provided, however, in no event will the
One Hundred Thousand Dollar ($100,000) limit on Incentive Stock Options
contained in Section 6.1 be affected by an adjustment under this Section 4.6.1.
The Committee’s determinations under this Section 4.6.1 will be final and
conclusive.
4.6.2. Conversion of Shares. In the event of a Change in Control of the Company
pursuant to which another person or entity acquires control of the Company (such
other person or entity being the “Successor”), the kind of shares of stock which
are subject to this Plan and to each outstanding Award will, automatically by
virtue of such Change in Control, be converted into and replaced by securities
of the Successor, having full voting, dividend, distribution, preference and
liquidation rights, and the number of shares subject to an Award, the
calculation of an Award’s value and the purchase price per share upon exercise
of the Award will be correspondingly adjusted so that, by virtue of such Change
in Control of the Company, each Participant will (a) in the case of Options,
have the right to purchase (i) that number of shares of stock of the Successor
which have a Fair Market Value, as of the date of such Change in Control of the
Company, equal to the Fair Market Value, as of the date of such Change in
Control of the Company, of the Shares of the Company theretofore subject to each
Option, and (ii) for a purchase price per share which, when multiplied by the
number of shares of stock of the Successor subject to each Option, will equal
the aggregate exercise price at which the Participant could have acquired all of
the Shares previously optioned to the Participant; and (b) in the case of Awards
other than Options, Performance Shares and Performance Units, have the right to
receive that number of shares of stock of the Successor which have a Fair Market
Value, as of the date of such Change in Control of the Company, equal to the
Fair Market Value, as of the date of the Change in Control of the Company, of
the Shares of the Company to which each Award relates. The Committee, in its
sole discretion, will determine the method by which Awards of Performance Shares
and Performance Units will be adjusted due to a Change in Control of the
Company. Shares issued in connection with the Awards that are assumed, converted
or substituted under this Section 4.6.2 will not reduce the number of Shares
reserved for issuance under Section 4.1.

120



--------------------------------------------------------------------------------



 



SECTION 5
ELIGIBILITY
5.1. Eligibility. Except as herein provided, the individuals who are eligible to
participate in this Plan and be granted Awards are those individuals who are
Employees of the Company or any Affiliate and Non-employee Directors of the
Company. The Committee may, from time to time and in its sole discretion, select
Employees and Non-employee Directors of the Company to be granted Awards and
will determine the terms and conditions with respect thereto. In making any such
selection and in determining the form of the Award, the Committee may give
consideration to the functions and responsibilities of the Employees or
Non-employee Director to the Company or its Affiliates, the value of the
Employee or Non-employee Director’s services (past, present and future) to the
Company or its Affiliates and such other factors deemed relevant by the
Committee in its sole discretion. An Employee or Non-employee Director will
become a Participant in this Plan as of the date specified by the Committee. A
Participant can be removed as an active Participant by the Committee effective
as of any date; provided, however, that no such removal will adversely affect
any Award previously granted to the Participant.
5.2. No Contract of Employment. Neither this Plan nor any Award Agreement
executed hereunder will constitute a contract of employment between an Employee
and the Company or an Affiliate, and participation in this Plan will not give an
Employee the right to be rehired by or retained in the employment of the Company
or an Affiliate.
5.3. No Right to Be Retained on Board. Neither this Plan nor any Award Agreement
executed hereunder will give any Director the right to be retained, nominated or
re-elected as a Director.
SECTION 6
STOCK OPTIONS
6.1. Grant of Options. Subject to the terms and provisions of this Plan, the
Committee, at any time and from time to time, may grant Options to any Employee
or Non-employee Director in such amounts as the Committee, in its sole
discretion, may determine. The Committee may grant Incentive Stock Options,
Nonqualified Stock Options or any combination thereof; provided, however,
Non-employee Directors may not be granted Incentive Stock Options. Subject to
the terms and provisions of this Plan, the Committee, in its sole discretion,
will determine the number of Shares subject to each Option; provided, however,
no Participant may be granted Incentive Stock Options under this Plan which
would result in Shares with an aggregate Fair Market Value (measured on the
Grant Date(s)) of more than One Hundred Thousand Dollars ($100,000) first
becoming exercisable in any one calendar year.
6.2. Option Award Agreement. Each Option will be evidenced by an Award Agreement
that will specify the Exercise Price, the number of Shares to which the Option
pertains, the Option Period, any conditions to exercise of the Option and such
other terms and conditions as the Committee, in its sole discretion, determines.
The Award Agreement will also specify whether the Option is intended to be an
Incentive Stock Option or a Nonqualified Stock Option. All grants of Options
intended to constitute Incentive Stock Options will be made in accordance, and
all Award Agreements pursuant to which Incentive Stock Options are granted will
comply, with the requirements of Code Section 422.

121



--------------------------------------------------------------------------------



 



6.3. Exercise Price. The Exercise Price for each Option will be determined by
the Committee under this Section 6.3; provided, however, except for adjustments
provided for in Section 4.6, under no circumstances will the Exercise Price of
any Option be reduced or any Option be cancelled and reissued without the
approval of the Shareholders of the Company.
6.3.1. Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price per Share will be determined by the Committee; provided,
however, in no event will the Exercise Price be less than 100 percent of the
Fair Market Value of the Shares to which the Nonqualified Stock Option relates,
determined as of the Grant Date.
6.3.2. Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price will be not less than 100 percent of the Fair Market Value of the
Shares to which the Incentive Stock Option relates determined as of the Grant
Date; provided, however, that if, on the Grant Date, the Participant (together
with persons whose stock ownership is attributed to the Participant pursuant to
Code Section 424(d)) owns securities possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the Exercise Price will be not less than 110 percent of the Fair
Market Value of the Shares to which the Incentive Stock Option relates,
determined as of the Grant Date.
6.3.3. Substitute Options. Notwithstanding the provisions of Sections 6.3.1 and
6.3.2, in the event that the Company or an Affiliate consummates a transaction
described in Code Section 424(a) (e.g., the acquisition of property or stock
from an unrelated corporation), individuals who become Employees on account of
such transaction may be granted Options in substitution for options granted by
such former employer. If such substitute Options are granted, the Committee, in
its sole discretion and consistent with Code Section 424(a), may determine that
such substitute Options will have an Exercise Price of less than 100 percent of
the Fair Market Value of the Shares to which the Options relate determined as of
their respective Grant Dates. In carrying out the provisions of this
Section 6.3.3, the Committee will apply the principles contained in Section 4.6.
6.4. Duration of Options. Subject to the terms and provisions of Sections 10 and
12, the Option Period with respect to each Option will commence and expire at
such times as the Committee provides in the Award Agreement, provided that:

  (a)   Incentive and Nonqualified Stock Options will not be exercisable later
than the tenth anniversary of their respective Grant Dates;     (b)   Incentive
Stock Options granted to an Employee who possesses more than 10 percent of the
total combined voting power of all classes of Shares of the Company, taking into
account the attribution rules of Code Section 422(d), will not be exercisable
later than the fifth anniversary of their Grant Date(s); and     (c)   Subject
to the limits of this Section 6, the Committee may, in its sole discretion,
after an Option is granted, extend the maximum term of the Option.

6.5. Exercisability of Options. Subject to the provisions of Section 12 and this
Section 6, all Options granted under this Plan will be exercisable at such
times, under such terms and subject to such restrictions and conditions as the
Committee determines in its sole discretion and as specified in the Award
Agreements to which the Options relate. After an Option is granted, the
Committee, in its sole discretion, may accelerate the exercisability of the
Option.

122



--------------------------------------------------------------------------------



 



6.6. Method of Exercise. Subject to the provisions of this Section 6 and the
applicable Award Agreement, a Participant may exercise an Option, in whole or in
part, at any time during the Option Period to which the Option relates by giving
written notice to the Company of exercise on a form provided by the Committee
(if available). Such notice will specify the number of Shares subject to the
Option to be purchased and will be accompanied by payment in full of the total
Exercise Price by cash or check or such other form of payment as the Company may
accept. If permitted by the applicable Award Agreement, payment in full or in
part may also be made by:

  (a)   Delivering Shares already owned by the Participant for more than six
months, or such lesser period of time that may be permitted by the Committee,
that have a total Fair Market Value on the date of such delivery equal to the
total Exercise Price;     (b)   The delivery of cash by a broker-dealer as a
Cashless Exercise, if permitted by the Committee and the applicable Award
Agreement; or     (c)   Any combination of the foregoing.

If payment of the Exercise Price of an Option is made in whole or in part in the
form of Restricted Stock, a number of the Shares to be received upon such
exercise equal to the number of shares of Restricted Stock used for payment of
the Exercise Price will be subject to the same forfeiture restrictions or
deferral limitations to which the Restricted Stock was subject, unless otherwise
determined by the Committee in its sole discretion.
No Shares will be issued until full payment therefor has been made. Subject to
any forfeiture restrictions or deferral limitations that may apply if an Option
is exercised using Restricted Stock, a Participant will have all of the rights
of a shareholder of the Company holding the class of Shares subject to the
Option (including, if applicable, the right to vote the Shares) when the
Participant has given written notice of exercise, has paid the total Exercise
Price, and such Shares have been recorded on the Company’s official shareholder
records (or the records of its transfer agents or registrars) as having been
issued and transferred to the Participant.
6.7. Restrictions on Share Transferability. In addition to the restrictions
imposed by Section 14.7, the Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of an Option as it may deem advisable
or appropriate in its sole discretion, including, but not limited to,
restrictions related to applicable Federal and state securities laws and the
requirements of any national securities exchange or market on which Shares are
then listed or traded.
6.8. Termination by Reason of Death, Disability or Retirement. Unless otherwise
provided in the Award Agreement or determined by the Committee in its sole
discretion, if a Participant incurs a Termination of Service due to death,
Disability or Retirement, any unexpired and unexercised Options held by such
Participant will thereafter be fully exercisable until the expiration of the
Option Period.
6.9. Other Termination. Unless otherwise provided in the Award Agreement or
determined by the Committee in its sole discretion, if a Participant incurs a
Termination of Service that is involuntary on the part of the Participant (but
is not due to death or Disability and is not with Cause) or is voluntary on the
part of the Participant (but is not due to Retirement), any Options held by such
Participant will terminate on the Termination of Service, except that such
Options, to the extent exercisable at the time of Termination of Service, may be
exercised until the expiration of the shorter of the following two periods:
(a) the thirty consecutive day period commencing on the date of Termination of
Service, or (b) the date on which the Option Period expires. If a Participant
incurs a Termination of Service which is with Cause, all of his Options, whether
or not exercisable, will terminate immediately as of the date of such
Termination of Service.

123



--------------------------------------------------------------------------------



 



6.10. Special Provision for Incentive Stock Options. Notwithstanding any other
provision of this Plan to the contrary, an Incentive Stock Option will not be
exercisable more than (a) three months after the Participant’s Termination of
Service for any reason other than Disability, or (b) one year after the
Participant’s Termination of Service by reason of Disability.
SECTION 7
STOCK APPRECIATION RIGHTS
7.1. Grant of SARs. Subject to the terms and conditions of this Plan, the
Committee, at any time and from time to time, may grant SARs to any Employee or
Non-employee Director in such amounts as the Committee, in its sole discretion,
determines. The Committee, in its sole discretion, may grant Affiliated SARs,
Freestanding SARs, Tandem SARs or any combination thereof.
7.1.1. Number of Shares. Subject to the limitations of Section 4, the Committee
will have complete discretion to determine the number of SARs granted to any
Participant.
7.1.2. Exercise Price and Other Terms. The Committee, subject to the provisions
of this Plan, will have complete discretion to determine the terms and
conditions of SARs granted under this Plan; provided, however, the Exercise
Price of a Freestanding SAR will be not less than 100 percent of the Fair Market
Value of a Share on the Grant Date and the Exercise Price of Tandem or
Affiliated SARs will be equal to the Exercise Price of the Option to which such
SAR relates.
7.2. Exercise of Tandem SARs. Tandem SARs may be exercised with respect to all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares to which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option, the following requirements will apply: (a) the Tandem
SAR will expire not later than the date on which the underlying Incentive Stock
Option expires; (b) the value of the payout with respect to the Tandem SAR will
be no more than 100 percent of the difference between the Exercise Price of the
underlying Incentive Stock Option and 100 percent of the Fair Market Value of
the Shares subject to the underlying Incentive Stock Option at the time the
Tandem SAR is exercised; and (c) the Tandem SAR will be exercisable only when
the Fair Market Value of the Shares subject to the Incentive Stock Option to
which the Tandem SAR relates exceeds the Exercise Price of the Incentive Stock
Option.
7.3. Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the Option to which the Affiliated SAR relates.
The deemed exercise of an Affiliated SAR will not reduce the number of Shares
subject to the related Option.
7.4. Exercise of Freestanding SARs. Freestanding SARs will be exercisable on
such terms and conditions as the Committee, in its sole discretion, specifies in
the applicable Award Agreement.
7.5. SAR Award Agreement. Each SAR will be evidenced by an Award Agreement that
specifies the exercise price, the expiration date of the SAR, the number of
SARs, any conditions on the exercise of the SAR and such other terms and
conditions as the Committee, in its sole discretion, determines. The Award
Agreement will also specify whether the SAR is an Affiliated SAR, Freestanding
SAR, Tandem SAR or a combination thereof.

124



--------------------------------------------------------------------------------



 



7.6. Expiration of SARs. Each SAR granted under this Plan will expire upon the
date determined by the Committee, in its sole discretion, as set forth in the
applicable Award Agreement; provided, however, that no SAR will be exercisable
later than the tenth anniversary of its Grant Date. Notwithstanding the
foregoing, the terms and provisions of Section 6.4 will also apply to Affiliated
and Tandem SARs.
7.7. Payment of SAR Amount. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   The positive difference between the Fair Market Value of a Share on the
date of exercise and the exercise price; by     (b)   The number of Shares with
respect to which the SAR is exercised.

At the sole discretion of the Committee, the payment may be in cash, in Shares
which have a Fair Market Value equal to the cash payment calculated under this
Section 7.7, or in a combination of cash and Shares.
7.8. Termination of SAR. An Affiliated or Tandem SAR will terminate at such time
as the Option to which such SAR relates terminates. A Freestanding SAR will
terminate at the time provided in the applicable Award Agreement.
SECTION 8
RESTRICTED STOCK
8.1. Grant of Restricted Stock. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to any Employee or Non-employee Director in such amounts as the
Committee, in its sole discretion, determines. Subject to the limitations of
Section 4, the Committee, in its sole discretion, will determine the number of
Shares of Restricted Stock to be granted to each Participant.
8.2. Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that specifies the Period of Restriction, the
number of Shares granted and such other terms and conditions as the Committee,
in its sole discretion, determines. Unless the Committee in its sole discretion
determines otherwise, Shares of Restricted Stock will be held by the Company,
and will not be delivered to any Participant until the end of the applicable
Period of Restriction.
8.3. Transferability. Except as provided in Section 6.6, Section 14.7, and this
Section 8, Shares of Restricted Stock may not be sold, transferred, assigned,
margined, encumbered, gifted, bequeathed, alienated, hypothecated, pledged or
otherwise disposed of, whether by operation of law, whether voluntarily or
involuntarily or otherwise, until the end of the applicable Period of
Restriction.
8.4. Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate in accordance with this Section 8.

125



--------------------------------------------------------------------------------



 



8.4.1. General Restrictions. The Committee may impose restrictions on Restricted
Stock based upon any of the following criteria: (a) the achievement of specific
Company-wide, Affiliate-based, Subsidiary-based, divisional, individual
Participant or other Performance Goals, (b) applicable Federal or state
securities laws, or (c) any other basis determined by the Committee in its sole
discretion; provided, however, except for (i) Awards of deferred Shares received
in lieu of other Awards, (ii) Awards made to Employees to replace their awards
from a prior employer that were forfeited upon the acquisition of the prior
employer by the Company, and (iii) the Participant’s death, Retirement or
Disability, the required period of service for full vesting will be not less
than three years.
8.4.2. Section 162(m) Performance Restrictions. Notwithstanding any other
provision of this Section 8.4.2 to the contrary, for purposes of qualifying
grants of Restricted Stock as “performance-based compensation” to Covered
Employees under Code Section 162(m), the Committee will establish restrictions
based upon the achievement of Performance Goals. The specific targets under the
Performance Goals that must be satisfied for the Period of Restriction to lapse
or terminate will be set by the Committee on or before the latest date
permissible to enable the Restricted Stock to qualify as “performance-based
compensation” under Code Section 162(m). The business criteria for Performance
Goals for a Covered Employee under this Section 8.4.2 will be (i) return on
equity; (ii) net income; (iii) return on assets or (iv) a combination of two or
more of these measures. In granting Restricted Stock that is intended to qualify
under Code Section 162(m), the Committee will follow any procedures determined
by it in its sole discretion from time to time to be necessary, advisable or
appropriate to ensure qualification of the Restricted Stock under Code
Section 162(m).
8.4.3. Legend on Certificates. The Committee, in its sole discretion, may
require the placement of a legend on certificates representing Shares of
Restricted Stock to give appropriate notice of such restrictions. For example,
the Committee may determine that some or all certificates representing Shares of
Restricted Stock will bear the following legend:
“THE SALE, PLEDGE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND
UNDER THE HORIZON BANCORP 2003 OMNIBUS EQUITY INCENTIVE PLAN, AS SET FORTH IN AN
AWARD AGREEMENT EXECUTED THEREUNDER. A COPY OF SUCH PLAN AND SUCH AWARD
AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF HORIZON BANCORP.”
8.5. Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under
this Plan will be released to a Participant as soon as practicable after the end
of the applicable Period of Restriction. Except in the case of grants of
Restricted Stock to Covered Employees which are intended to qualify as
“performance-based compensation” under Code Section 162(m) (the vesting of which
cannot be accelerated except as provided in Section 12.1), the Committee, in its
sole discretion, may accelerate the time at which any restrictions will lapse or
remove any restrictions. After the end of the applicable Period of Restriction,
the Participant will be entitled to have any restrictive legend or legends
placed on the Shares under Section 8.4.3 removed from his or her Share
certificate.

126



--------------------------------------------------------------------------------



 



8.6. Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the applicable Award Agreement provides
otherwise.
8.7. Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions have not
lapsed by the last day of the Period of Restriction will revert to the Company
and thereafter will be available for the grant of new Awards under this Plan.
8.8. Termination of Service. Unless otherwise provided in an Award Agreement or
determined by the Committee in its sole discretion, in the event of a
Participant’s Termination of Service due to death, Disability or Retirement
during the Period of Restriction, the restrictions on his Shares of Restricted
Stock will lapse and the Participant (or his or her Beneficiary) will, on the
date of such Termination of Service, be fully vested in the Restricted Stock.
Unless otherwise provided in an Award Agreement or this Plan, in the event of a
Participant’s Termination of Service for any reason during the Period of
Restriction other than a Termination of Service due to death, Disability or
Retirement, all Shares of Restricted Stock still subject to restriction will be
forfeited by the Participant and thereafter be available for the grant of new
Awards under this Plan; provided, however, that the Committee will have the sole
discretion to waive, in whole or in part, subject to the restrictions of
Section 8.4.1, any or all remaining restrictions with respect to any or all of
such Participant’s Shares of Restricted Stock. Notwithstanding any other
provision of this Section 8 to the contrary, in the case of grants of Restricted
Stock to Covered Employees that the Committee intends to qualify as
“performance-based compensation” under Code Section 162(m) (the vesting of which
cannot be accelerated, except as provided in Section 12.1), no shares of
Restricted Stock will become vested unless the applicable Performance Goals have
first been met; provided, further, that the Committee will not waive any
restrictions with respect to such Restricted Stock. If the vesting of shares of
Restricted Stock is accelerated after the applicable Performance Goals have been
met, the amount of Restricted Stock distributed will be discounted by the
Committee to reasonably reflect the time value of money in connection with such
early vesting.
SECTION 9
PERFORMANCE UNITS AND PERFORMANCE SHARES
9.1. Grant of Performance Units/Shares. Subject to the terms and provisions of
this Plan, the Committee, at any time and from time to time, may grant
Performance Units or Performance Shares to any Employee or Non-employee Director
in such amounts as the Committee, in its sole discretion, determines. Subject to
the limitations of Section 4, the Committee will have complete discretion in
determining the number of Performance Units or Performance Shares granted to
each Participant.
9.2. Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Committee on or before the Grant Date.
Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the Grant Date.
9.3. Performance Objectives and Other Terms. The Committee will set performance
objectives in its sole discretion which, depending on the extent to which they
are met, will determine the number or value of Performance Units or Performance
Shares, or both, that will be paid to the Participant. Each Award of Performance
Units or Performance Shares will be evidenced by an Award Agreement that
specifies the number of Performance Units or Performance Shares, the Performance
Period, the performance objectives and such other terms and conditions as the
Committee, in its sole discretion, determines.

127



--------------------------------------------------------------------------------



 



9.3.1. General Performance Objectives. The Committee may set performance
objectives based upon (a) the achievement of Company-wide, Affiliate-based,
Subsidiary-based, divisional, individual Participant or other Performance Goals;
(b) in either absolute terms or relative to the performance of one or more
comparable companies or an index which includes several companies;
(c) applicable Federal or state securities laws; or (d) any other basis
determined by the Committee in its sole discretion. Measurement of Performance
Goals may exclude impact of charges for restructuring, discontinued operations,
extraordinary items, other unusual or non-recurring items and the cumulative
effects of accounting changes, each as defined by generally accepted accounting
principles.
9.3.2. Code Section 162(m) Performance Objectives. Notwithstanding any other
provision of this Section 9.3.2 to the contrary, for purposes of qualifying
grants of Performance Units or Performance Shares to Covered Employees as
“performance-based compensation” under Code Section 162(m), the Committee will
establish the specific targets under the Performance Goals applicable to
Performance Units or Performance Shares. Such targets under the Performance
Goals will be set by the Committee on or before the latest date permissible to
enable the Performance Units or Performance Shares, as the case may be, to
qualify as “performance-based compensation” under Code Section 162(m). The
business criteria for Performance Goals for a Covered Employee under this
Section 9.3.2 will be (i) return on equity; (ii) net income; (iii) return on
assets or (iv) a combination of two or more of these measures. In granting
Performance Units or Performance Shares to Covered Employees which are intended
to qualify under Code Section 162(m), the Committee will follow any procedures
determined by it from time to time to be necessary or appropriate in its sole
discretion to ensure qualification of the Performance Units or Performance
Shares, as the case may be, under Code Section 162(m).
9.4. Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units or Performance Shares will be
entitled to receive those Performance Units or Performance Shares, as the case
may be, earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the applicable Performance Goals have been
achieved. Except in the case of Performance Goals applicable to Performance
Units or Performance Shares granted to Covered Employees which are intended to
qualify as “performance-based compensation” under Code Section 162(m) (which
cannot be reduced or waived except as provided in Section 12.1), after the grant
of a Performance Unit or Performance Share, the Committee, in its sole
discretion, may reduce or waive any Performance Goals or related business
criteria applicable to such Performance Unit or Performance Share.
9.5. Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units or Performance Shares will be made as soon as practicable
after the end of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units or Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the earned Performance Units or Performance Shares, as the case may be,
determined as of the last day of the applicable Performance Period) or a
combination thereof.
9.6. Cancellation of Performance Units/Shares. On the date set forth in the
applicable Award Agreement, all Performance Units or Performance Shares which
have not been earned or vested will be forfeited and thereafter be available for
the grant of new Awards under this Plan.

128



--------------------------------------------------------------------------------



 



9.7. Termination of Service. Unless otherwise provided in an Award Agreement or
determined by the Committee in its sole discretion, in the event of a
Participant’s Termination of Service due to death, Disability or Retirement
during a Performance Period, the Participant (or his Beneficiary) will receive
the Performance Units or Performance Shares which relate to such Performance
Period. Unless otherwise provided in an Award Agreement or determined by the
Committee in its sole discretion, in the event of a Participant’s Termination of
Service for any other reason, all Performance Units or Performance Shares will
be forfeited and thereafter be available for the grant of new Awards under this
Plan. Distribution of earned Performance Units or Performance Shares may be made
at the same time payments are made to Participants who did not incur a
Termination of Service during the applicable Performance Period. Notwithstanding
any other provision of this Section 9 to the contrary, in the case of Awards of
Performance Units or Performance Shares to Covered Employees that the Committee
intends to qualify as performance-based compensation” under Code Section 162(m)
(the vesting of which cannot be accelerated except as provided in Section 12.1),
no Performance Units or Performance Shares will become vested until the
applicable Performance Goals have been met.
SECTION 10
AMENDMENT, TERMINATION, AND DURATION
10.1. Amendment, Suspension, or Termination. The Board may supplement, amend,
alter or discontinue this Plan in its sole discretion at any time and from time
to time, but no supplement, amendment, alteration or discontinuation will be
made which would impair the rights of a Participant under an Award without the
Participant’s consent, except that any supplement, amendment, alteration or
discontinuation may be made to (a) avoid a material charge or expense to the
Company or an Affiliate, (b) cause this Plan to comply with applicable law, or
(c) permit the Company or an Affiliate to claim a tax deduction under applicable
law. In addition, subject to the provisions of this Section 10.1, the Board of
Directors, in its sole discretion at any time and from time to time, may
supplement, amend, alter or discontinue this Plan without the approval of the
Company’s shareholders (a) to the extent such approval is not required by
applicable law or the terms of a written agreement, and (b) so long as any such
amendment or alteration does not increase the number of Shares subject to this
Plan (other than pursuant to Section 4.6) or increase the maximum number of
Options, SARs, Shares of Restricted Stock, Performance Units or Performance
Shares that the Committee may award to an individual Participant under this
Plan. The Committee may supplement, amend, alter or discontinue the terms of any
Award theretofore granted, prospectively or retroactively, on the same
conditions and limitations (and exceptions to limitations) as apply to the Board
under the foregoing provisions of this Section 10.1, and further subject to any
approval or limitations the Board may impose.
10.2. Duration of This Plan and Shareholder Approval. This Plan will be
effective on the Effective Date and, subject to Section 10.1 (regarding the
Board’s right to supplement, amend, alter or discontinue this Plan), will remain
in effect thereafter; provided, however, that no Option will be exercised and no
other Award will be exercised or otherwise paid hereunder until this Plan has
been approved by the holders of at least a majority of the outstanding Shares at
a meeting at which approval of this Plan is considered; and provided further, no
Incentive Stock Option may be granted under this Plan after the tenth
anniversary of the Effective Date.

129



--------------------------------------------------------------------------------



 



SECTION 11
TAX WITHHOLDING
11.1. Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to the payment or exercise of an Award, the Company will have the power
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy all Federal, state and local income and
employment taxes required by applicable law to be withheld with respect to the
payment or exercise of such Award. In no event will any amount withheld be in an
amount that would require the Company to incur accounting charges.
11.2. Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy a tax withholding obligation, in whole or in part, by
(a) electing to have the Company withhold otherwise deliverable Shares (except
in the case of exercises of Incentive Stock Options), or (b) delivering to the
Company Shares then owned by the Participant having a Fair Market Value equal to
the amount required to be withheld; provided, however, that any shares delivered
to the Company satisfy the ownership requirements specified in Section 6.6(a).
The amount of the withholding requirement will be deemed to include any amount
that the Committee agrees may be withheld at the time any such election is made,
not to exceed, in the case of income tax withholding, the amount determined,
based upon minimum statutory requirements, by using the maximum federal, state
or local marginal income tax rates applicable to the Participant with respect to
the Award on the date the amount of income tax to be withheld is determined. The
Fair Market Value of the Shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.
SECTION 12
CHANGE IN CONTROL
12.1. Change in Control. Notwithstanding any other provision of this Plan to the
contrary, in the event of a Change in Control of the Company, all Awards granted
under this Plan that then are outstanding and that either are not then
exercisable or are subject to any restrictions or Performance Goals will, unless
otherwise provided for in the Award Agreements applicable thereto, become
immediately exercisable, and all restrictions and Performance Goals will be
removed, as of the first date that the Change in Control has been deemed to have
occurred, and will remain removed for the remaining life of the Award as
provided herein and within the provisions of the related Award Agreements.
12.2. Definition. For purposes of Section 12.1, a “Change in Control” of the
Company will be deemed to have occurred if the conditions or events set forth in
any one or more of the following subsections occur:

  (a)   Any merger, consolidation or similar transaction which involves the
Company and in which persons who are the shareholders of the Company immediately
prior to the transaction own, immediately after the transaction, shares of the
surviving or combined entity which possess voting rights equal to or less than
50 percent of the voting rights of all shareholders of such entity, determined
on a fully diluted basis;     (b)   Any sale, lease, exchange, transfer or other
disposition of all or any substantial part of the consolidated assets of the
Company;

130



--------------------------------------------------------------------------------



 



  (c)   Any tender, exchange, sale or other disposition (other than disposition
of the stock of the Company or any Subsidiary in connection with bankruptcy,
insolvency, foreclosure, receivership or other similar transactions) or purchase
(other than purchases by the Company or any Company sponsored employee benefit
plan, or purchases by members of the Board of Directors of the Company or any
subsidiary) of Shares which represent more than 25 percent of the voting power
of the Company or any Subsidiary;     (d)   During any period of two consecutive
years, individuals who at the date of the adoption of the Plan constitute the
Company’s Board of Directors cease for any reason to constitute at least a
majority thereof, unless the election of each director at the beginning of the
period has been approved by directors representing at least a majority of the
directors then in office;     (e)   A majority of the members of the Company’s
Board of Directors recommend the acceptance of the agreement, contract, offer or
other arrangement providing for, or any series of transactions resulting in, any
of the transactions described above.

Notwithstanding the foregoing, a Change in Control of the Company (i) will not
occur as a result of the issuance of stock by the Company in connection with any
public offering of its Stock; (ii) will not be deemed to have occurred with
respect to any transaction unless such transaction has been approved or Shares
have been tendered by a majority of the shareholders who are not Section 16
Persons; or (iii) will not occur due to stock ownership by the Horizon Bancorp
Stock Bonus Plan Trust, which forms a part of the Horizon Bancorp Stock Bonus
Plan or any other employee benefit plan.
SECTION 13
LEGAL CONSTRUCTION
13.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also includes the feminine, the plural includes the
singular, and the singular includes the plural.
13.2. Severability. In the event any provision of this Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of this Plan, and this Plan will be construed and enforced as if
the illegal or invalid provision had never been included herein.
13.3. Requirements of Law. The grant of Awards and the issuance of Shares under
this Plan will be subject to all applicable statutes, laws, rules and
regulations and to such approvals and requirements as may be required from time
to time by any governmental authorities or any securities exchange or market on
which the Shares are then listed or traded.
13.4. Governing Law. Except to the extent preempted by the Federal laws of the
United States of America, this Plan and all Award Agreements will be construed
in accordance with and governed by the laws of the State of Indiana without
giving effect to any choice or conflict of law provisions, principles or rules
(whether of the state of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the state of Indiana.

131



--------------------------------------------------------------------------------



 



13.5. Headings. The descriptive headings and sections of this Plan are provided
herein for convenience of reference only and will not serve as a basis for
interpretation or construction of this Plan.
13.6. Mistake of Fact. Any mistake of fact or misstatement of facts will be
corrected when it becomes known by a proper adjustment to an Award or Award
Agreement.
13.7. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
SECTION 14
MISCELLANEOUS
14.1. No Effect on Employment or Service. Neither this Plan nor the grant of any
Awards or the execution of any Award Agreement will confer upon any Participant
any right to continued employment by the Company, retention on the Board or will
interfere with or limit in any way the right of the Company to terminate any
Employee’s employment or service at any time, with or without Cause. Employment
with the Company and its Affiliates is on an at-will basis only, unless
otherwise provided by a written employment or severance agreement, if any,
between the Employee and the Company or an Affiliate, as the case may be. If
there is any conflict between the provisions of this Plan and an employment or
severance agreement between an Employee and the Company, the provisions of such
employment or severance agreement will control, including, but not limited to,
the vesting and forfeiture of any Awards.
14.2. No Company Obligation. Unless required by applicable law, the Company, an
Affiliate, the Board of Directors and the Committee will not have any duty or
obligation to affirmatively disclose material information to a record or
beneficial holder of Shares or an Award, and such holder will have no right to
be advised of any material information regarding the Company or any Affiliate at
any time prior to, upon or in connection with the receipt, exercise or
distribution of an Award. In addition, the Company, an Affiliate, the Board of
Directors, the Committee and any attorneys, accountants, advisors or agents for
any of the foregoing will not provide any advice, counsel or recommendation to
any Participant with respect to, without limitation, any Award, any exercise of
an Option or any tax consequences relating to an Award.
14.3. Participation. No Employee or Non-employee Director will have the right to
be selected to receive an Award under this Plan or, having been selected, to be
selected to receive a future Award. Participation in the Plan will not give any
Participant any right or claim to any benefit under this Plan, unless such right
or claim has specifically accrued under the terms of this Plan.

132



--------------------------------------------------------------------------------



 



14.4. Liability and Indemnification. No member of the Board, the Committee or
any officer or employee of the Company or any Affiliate will be personally
liable for any action, failure to act, decision or determination made in good
faith in connection with this Plan. By participating in this Plan, each
Participant agrees to release and hold harmless the Company and its Affiliates
(and their respective directors, officers and employees) and the Committee from
and against any tax liability, including, but not limited to, interest and
penalties, incurred by the Participant in connection with his receipt of Awards
under this Plan and the deferral, payment and exercise thereof. Each person who
is or was a member of the Committee, or of the Board, will be indemnified and
held harmless by the Company against and from (a) any loss, cost, liability or
expense (including, but not limited to, attorneys’ fees) that may be imposed
upon or reasonably incurred by him in connection with or resulting from any
claim, action, suit or proceeding to which he may be a party or in which he may
be involved by reason of any action taken or failure to act under this Plan or
any Award Agreement; and (b) any and all amounts paid by him in settlement
thereof, with the Company’s prior written approval, or paid by him in
satisfaction of any judgment in any such claim, action, suit or proceeding
against him; provided, however, that he will give the Company an opportunity, at
the Company’s expense, to handle and defend such claim, action, suit or
proceeding before he undertakes to handle and defend the same on his own behalf.
The foregoing right of indemnification is exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
14.5. Successors. All obligations of the Company under this Plan, with respect
to Awards granted hereunder, are binding on any successor to the Company,
whether or not the existence of such successor is the result of a Change in
Control of the Company.
The Company will not, and will not permit its Affiliates to, recommend,
facilitate or agree or consent to a transaction or series of transactions which
would result in a Change in Control of the Company unless and until the person
or persons or entity or entities acquiring control of the Company as a result of
such Change in Control agree(s) to be bound by the terms of this Plan insofar as
it pertains to Awards theretofore granted and agrees to assume and perform the
obligations of the Company and its Successor (as defined in subsection 4.6.2)
hereunder.
14.6. Beneficiary Designations. Any Participant may designate, on such forms as
may be provided by the Committee for such purpose, a Beneficiary to whom any
vested but unpaid Award will be paid in the event of the Participant’s death.
Each such designation will revoke all prior designations by the Participant and
will be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death will be paid to the Participant’s estate and,
subject to the terms of this Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.
14.7. Nontransferability of Awards. Except as provided in Sections 14.7.1 and
14.7.2, no Award under this Plan can be sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, whether by operation of law, whether voluntarily or involuntarily
or otherwise, other than by will or by the laws of descent and distribution. In
addition, no Award under this Plan will be subject to execution, attachment or
similar process. Any attempted or purported transfer of an Award in
contravention of this Plan or an Award Agreement will be null and void ab initio
and of no force or effect whatsoever. All rights with respect to an Award
granted to a Participant will be exercisable during his lifetime only by the
Participant.

133



--------------------------------------------------------------------------------



 



14.7.1. Limited Transfers of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the transfer of
Nonqualified Stock Options by a Participant to (a) the Participant’s spouse, any
children or lineal descendants of the Participant or the Participant’s spouse,
or the spouse(s) of any such children or lineal descendants (“Immediate Family
Members”), (b) a trust or trusts for the exclusive benefit of Immediate Family
Members, or (c) a partnership or limited liability company in which the
Participant and/or the Immediate Family Members are the only equity owners,
(collectively, “Eligible Transferees”); provided, however, in the event the
Committee permits the transferability of Nonqualified Stock Options granted to
the Participant, the Committee may subsequently, in its sole discretion, amend,
modify, revoke or restrict, without the prior consent, authorization or
agreement of the Eligible Transferee, the ability of the Participant to transfer
Nonqualified Stock Options that have not been already transferred to an Eligible
Transferee. An Option that is transferred to an Immediate Family Member will not
be transferable by such Immediate Family Member, except for any transfer by such
Immediate Family Member’s will or by the laws of descent and distribution upon
the death of such Immediate Family Member. Incentive Stock Options granted under
this Plan are not transferable pursuant to this Section 14.7.
14.7.2. Exercise by Eligible Transferees. In the event that the Committee, in
its sole discretion, permits the transfer of Nonqualified Stock Options by a
Participant to an Eligible Transferee under Section 14.7.1, the Options
transferred to the Eligible Transferee must be exercised by such Eligible
Transferee and, in the event of the death of such Eligible Transferee, by such
Eligible Transferee’s executor or administrator only in the same manner, to the
same extent and under the same circumstances (including, but not limited to, the
time period within which the Options must be exercised) as the Participant could
have exercised such Options. The Participant, or in the event of his death, the
Participant’s estate, will remain liable for all federal, state, local and other
taxes applicable upon the exercise of a Nonqualified Stock Option by an Eligible
Transferee.
14.8. No Rights as Shareholder. Except to the limited extent provided in
Sections 4.5 and 8.6, no Participant (or any Beneficiary) will have any of the
rights or privileges of a shareholder of the Company with respect to any Shares
issuable pursuant to an Award (or the exercise thereof), unless and until
certificates representing such Shares have been recorded on the Company’s
official shareholder records (or the records of its transfer agents or
registrars) as having been issued and transferred to the Participant (or his or
her Beneficiary).
14.9. Mitigation of Excise Tax. Subject to any other agreement providing for the
Company’s indemnification of the tax liability described herein, if any payment
or right accruing to a Participant under this Plan (without the application of
this Section 14.9), either alone or together with other payments or rights
accruing to the Participant from the Company or an Affiliate would constitute a
“parachute payment,” as defined in Code Section 280G and regulations thereunder,
such payment or right will be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under
this Plan being subject to an excise tax under Code Section 4999 or being
disallowed as a deduction under Code Section 280G. The determination of whether
any reduction in the rights or payments under this Plan is to apply will be made
by the Committee in good faith after consultation with the Participant, and such
determination will be conclusive and binding on the Participant. The Participant
will cooperate in good faith with the Committee in making such determination and
providing the necessary information for this purpose.

134



--------------------------------------------------------------------------------



 



14.10. Funding. Benefits payable under this Plan to any person will be paid by
the Company from its general assets. Shares to be issued hereunder will be
issued directly by the Company from its authorized but unissued Shares or
acquired by the Company on the open market, or a combination thereof. Neither
the Company nor any of its Affiliates will be required to segregate on its books
or otherwise establish any funding procedure for any amount to be used for the
payment of benefits under this Plan. The Company or any of its Affiliates may,
however, in its sole discretion, set funds aside in investments to meet any
anticipated obligations under this Plan. Any such action or set-aside will not
be deemed to create a trust of any kind between the Company and any of its
Affiliates and any Participant or other person entitled to benefits under the
Plan or to constitute the funding of any Plan benefits. Consequently, any person
entitled to a payment under the Plan will have no rights greater than the rights
of any other unsecured general creditor of the Company or its Affiliates.

                  HORIZON BANCORP    
 
           
 
  By:        
 
     
 
Craig M. Dwight, President and Chief Executive Officer    
 
                ATTEST:    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

135